Citation Nr: 0519254	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for disability, 
including an upper gastrointestinal bleed.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and her friend




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from May 1958 to January 1959.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 Decision Review 
Officer decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The veteran and 
her friend testified in support of these claims before a 
Decision Review Officer at a hearing held at the RO in June 
2002. 

The RO has characterized one of the claims on appeal as 
entitlement to service connection for flat feet, but the 
veteran's appeal with regard to her flat feet claim is more 
appropriately characterized as is noted on the title page of 
this decision.  This is so because the Board previously 
denied the veteran entitlement to this claim and that 
decision is final.  The veteran must therefore submit new and 
material evidence to reopen the claim.  The Board 
acknowledges that, in a rating decision dated October 2001, 
the RO reopened the veteran's claim and then denied it on its 
merits. However, the matter of whether new and material 
evidence has been received to reopen a claim is a material 
legal issue that the Board is required to address on appeal 
even when an agency of original jurisdiction reopens and 
denies the claim on its merits.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims.  

2.  The Board denied the veteran entitlement to service 
connection for pes planus in a decision dated March 1962.

3.  The Board's March 1962 decision  is final.

4.  The evidence received since March 1962 is neither 
cumulative, nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with the evidence previously assembled, is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
flat feet.

5.  Flat feet are related to the veteran's period of active 
service.

6.  There is an approximate balance of positive and negative 
evidence of record regarding whether the veteran has 
additional disability as a result of VA prescribing her 
Fosamax.

7.  There is an approximate balance of positive and negative 
evidence of record regarding whether the proximate cause of 
the additional disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of VA.


CONCLUSIONS OF LAW

1.  The Board's March 1962 decision denying entitlement to 
service connection for pes planus is final.  38 U.S.C. § 
4004(b) (1958); 38 C.F.R. § 19.5 (1956).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for flat feet.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).

3.  Flat feet were incurred in service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

4.  Giving the benefit of the doubt to the veteran, the 
criteria for compensation under the provisions of Title 38, 
United States Code, Section 1151, for disability, the 
residuals of an upper gastrointestinal bleed, have been met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has, in essence, 
complied with the notification and assistance provisions of 
the VCAA.   Regardless, given that the decisions explained 
below represent full grants of the benefits being sought on 
appeal, the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Analysis of Claims

A.  Claim to Reopen 

1.  Finality

VA previously denied the veteran's claim of entitlement to 
service connection for flat feet.  Specifically, in a rating 
decision dated October 1960, the RO denied this claim.  The 
veteran then appealed the RO's decision to the Board, and in 
a decision dated March 1962, the Board affirmed the RO's 
denial.  The Board based its denial on the following 
findings: (1) The veteran's feet were symptomatic for several 
years before service; (2) No pertinent defects were noted 
when the veteran enlisted; 
(3) The veteran's feet were found to be symptomatic on two 
occasions during her service, at which time, pes planus was 
diagnosed; and (4) No leg or foot pathology was found at the 
time of the veteran's discharge; therefore, an increase in 
disability was not shown.  Based on these facts, the Board 
concluded that pes planus existed prior to service and was 
not aggravated therein.  In denying the veteran's claim, the 
Board considered the veteran's service medical and personnel 
records and a report of a private physician.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  The veteran in this case did not file a motion for 
reconsideration of the Board's March 1962 decision.  The 
Board's March 1962 decision is thus final.  38 U.S.C. § 
4004(b) (1958); 38 C.F.R.  § 19.5 (1956).

The veteran attempted to reopen her claim for service 
connection for flat feet by written statement received in 
November 2000.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2004)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's March 1962 decision includes: 
service medical records; VA and private treatment records; 
written statements of the veteran and her representative; a 
transcript of the veteran's hearing testimony; a written 
opinion of a VA gastroenterologist; a report of a VA 
examination; letters of private physicians; and a copy of an 
article found on the internet, which discusses adverse 
reactions to alendronate sodium.  With the exception of the 
service medical records, which duplicate evidence that was 
already in the claims file when the veteran filed her claim 
to reopen, the evidence that has been submitted since March 
1962 is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  The Board 
therefore finds that this portion of the evidence is new.

The Board also finds that this evidence is material.  It 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim of entitlement to service connection for flat feet.  
The new evidence, specifically, a September 2001 letter from 
Bonnie Hafeman, M.D., notes a history of fallen arches and 
foot pain in service and confirms that such foot pain dates 
back to service.  The absence of this type of evidence 
formed, at least in part, the basis of the Board's denial in 
March 1962.

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for flat 
feet.  Typically, when a case is reopened, the Board then 
decides whether VA satisfied its duties to notify the veteran 
of the evidence necessary to substantiate the reopened claim 
and to assist the veteran in developing the evidence 
necessary to support that claim.  However, as previously 
noted, in this case, whether VA satisfied these duties is 
inconsequential given the favorable disposition of the 
Board's decision with regard to this claim.  



2.  Merits - Service Connection

According to written statements the veteran submitted during 
the course of this appeal and a transcript of a hearing held 
in June 2002, the veteran should be granted service 
connection for flat feet on a direct incurrence basis.  She 
had no problems with her feet prior to entering service, but 
then after prolonged standing and marching in boot camp, she 
developed fallen arches.  Since discharge, she has continued 
to experience pain and swelling in her feet secondary to flat 
feet diagnosed in service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifested arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  

According to 38 C.F.R. § 3.304(b) (2004), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).
  
If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be presumed to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (holding 
that, in the case of aggravation, the government must point 
to a specific finding that the increase in disability was due 
to the natural progression of the disease).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  A claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under this rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003 
(July 16, 2003) (holding that 38 C.F.R. § 3.306(b), which 
provides that aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 1111).

Some disabilities are considered congenital and developmental 
in nature and are not deemed diseases for VA purposes.  38 
C.F.R. § 3.303(c).  However, under certain circumstances, 
service connection may be granted for such disorders if they 
are shown to have been aggravated during service.  VAOPGCPREC 
82-90 (July 18, 1990).  In a precedent opinion, VA's General 
Counsel indicated that, for service connection purposes, 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may not be service connected in its own 
right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect in service.  VAOPGCPREC 82- 90 (July 18, 
1990).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously indicated, the veteran in this case had active 
service from May 1958 to January 1959.  On enlistment 
examination conducted in May 1958, the veteran reported that 
she had not had swollen or painful joints or foot trouble.  
An examiner noted a normal clinical evaluation of the feet.  
In November 1958, the veteran reported sore, swollen feet.  
An examiner noted moderate pes planus with no edema and no 
evidence of pathology.  He issued an ace bandage for support 
and recommended a return to duty.  In January 1959, the 
veteran reported aches and pains in the Achilles region up to 
the hamstring.  She noted that it had been present since 1955 
and worsened on standing.  An examiner noted superficial 
veins visible over the legs, 10 to 20 degrees pes planus, and 
minimal bowing of the knees.  On discharge examination 
conducted in January 1959, an examiner noted a normal 
clinical evaluation of the feet.

Clearly, an examiner did not note flat feet on entrance 
examination.  Moreover, the record does not include clear and 
unmistakable evidence demonstrating that the veteran's flat 
feet, diagnosed in 1958, existed before acceptance and 
enrollment in service and were not aggravated by such 
service.  Although the veteran reported that she had had 
aches and pains in the Achilles region up to the hamstring 
since 1955, that statement, alone, is insufficient to 
establish the existence of flat feet since 1955.  The veteran 
did not report that she had been diagnosed with such a 
condition, and after reporting a history of aches and pains, 
an examiner diagnosed three conditions of the legs, including 
veins, pes planus and bowing of the legs.  He did not 
identify the particular condition to which these aches and 
pains, which were reportedly present since 1955, might be 
due.  In light of these facts, the Board finds that the 
veteran is presumed to have been in sound condition with 
regard to her feet when she was examined, accepted and 
enrolled in service.

Since discharge, the veteran has continued to complain of, 
and receive treatment for, symptoms associated with her feet.  
In September 1960, a private physician confirmed bilateral 
flat feet.  Since then, other medical professionals have 
noted other conditions associated with the veteran's feet, 
including plantar fasciitis, and recorded a history of a 
fracture of the right ankle.  VA has not examined the veteran 
for compensation purposes.  

To merit an award of service connection on a direct basis, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  In 
this case, there is medical evidence of record establishing 
that the veteran was first diagnosed with flat feet in 
service, in 1958, and has been diagnosed with flat feet since 
discharge.  Given the nature of this medical condition, the 
Board does not believe a medical opinion is needed to link 
the veteran's 
in-service and post-service flat feet.  Rather, the Board 
accepts the diagnoses of record as competent evidence of a 
relationship between the veteran's flat feet and her period 
of active service.  Based on that medically supported 
relationship, the Board concludes that flat feet were 
incurred in service.  Inasmuch as the evidence supports the 
veteran's claim of entitlement to service connection for flat 
feet, that claim must be granted.    

B.  Claim for Compensation under 38 U.S.C.A. § 1151

The veteran asserts that she is entitled to compensation 
under the provisions of Title 38, United States Code, Section 
1151, for a stomach condition that allegedly developed 
secondary to maltreatment on the part of VA.  The veteran 
specifically contends that this maltreatment occurred when a 
nurse practitioner at the VA hospital in Iron Mountain, 
Michigan prescribed her Fosamax for osteoporosis and Tagamet 
for gastritis.  Taken together as prescribed, these 
medications ate away at the lining of her stomach, causing 
massive internal bleeding and necessitating emergency medical 
treatment, including a two-day stay in an intensive care unit 
of a hospital.  The veteran asserts that, as a result of this 
damage to her stomach, she is limited in the types of food 
she can eat and medicine she can take without causing a 
recurrence of internal bleeding.  She further asserts that 
she will need to take Prilosec for the remainder of her life.  
She claims that, given her history of stomach problems, 
particularly, gastritis, the VA practitioner should have 
known that the veteran could not tolerate Fosamax.  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his or her own willful misconduct, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that 
additional disability is actually the 
result of such disease or injury, or 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith.  The 
mere fact of aggravation alone will not 
suffice to make the disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization, medical or surgical 
treatment.

38 C.F.R. § 3.358(c)(1), (2).

(2) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  'Necessary consequences' 
are those that are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.

38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  

In this case, VA received the veteran's claim for 
compensation under section 1151 of Title 38 of the United 
States Code in November 2000.  Therefore, the amended version 
of the statute is applicable, and for the veteran to prevail, 
the evidence must establish that the proximate cause of any 
additional disability shown to exist was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
treatment, or to an event that was not reasonably 
foreseeable.

Records of the veteran's treatment by VA confirm that, since 
the 1990s, the veteran has received treatment, including 
prescriptions for Tagamet, for stomach complaints, including 
dyspepsia.  Examiners have attributed these complaints to 
gastritis and gastroesophageal reflux disease.  In July 1998, 
an examiner recommended that the veteran undergo an 
esophagogastroduodenoscopy to ascertain the cause of her 
dyspepsia, but she refused.  In August 1999, a nurse 
practitioner noted that the veteran had osteoporosis and was 
willing to go on Fosamax (alendronate).  She ordered the 
veteran to undergo bone density testing, the results of which 
showed low bone density.  In September 1999, based on these 
results, a registered nurse prescribed Fosamax.  On that 
date, the veteran was taking Tagamet and reported mild 
dyspepsia.  In early November 1999, the veteran had positive 
hemacults.  

Records from Keweenaw Memorial Medical Center indicate that 
on November 17, 1999, the veteran reported flu-like symptoms 
for 48 hours prior to admission.  She indicated that, the day 
prior to admission, she was fatigued, went to bed early, 
awoke, went to the bathroom, and fainted.  Her grandson found 
her and brought her to the hospital for treatment.  On 
admission, testing showed a gastrointestinal bleed.  This 
condition necessitated an esophagogastroduodenoscopy, which 
revealed distal esophagitis, diffuse gastritis, bright red 
clotted blood in the stomach and duodenum, and duodenitis.  A 
physician noted that these changes were primarily secondary 
to Fosamax.  Therefore, following the procedure, the 
physician discontinued that medication and started the 
veteran on other medications routinely used prophylactically 
for treating ulcers.  The veteran was discharged home on 
November 21, 1999, with instructions to remain off Fosamax.  

In December 1999, the veteran returned to the VA Medical 
Center, where  a nurse practitioner acknowledged that the 
gastrointestinal bleed was related to the use of Fosamax and 
suggested another medication for osteoporosis.  Given her 
experience with Fosamax, the veteran chose not to take the 
recommended medication.  In April 2000, the veteran denied 
having any symptoms of a gastrointestinal bleed since being 
hospitalized.  She indicated, however, that she  had been 
told that she would have to take medication the rest of her 
life to avoid a recurrence of such a bleed.

In a letter dated October 2000, Dr. Hafeman confirmed that 
the veteran was admitted to Keweenaw Memorial Health Center 
in November 1999 for a gastrointestinal bleed secondary to 
the use of Fosamax.  She also confirmed that the veteran 
underwent an endoscopy, which showed multiple punctuation at 
the bleeding site and that, at that time, the veteran was not 
on any other medication that could irritate the stomach.  She 
indicated that the veteran could no longer take Fosamax due 
to the bleed and was to continue using Prilosec to help 
prevent the stomach irritation that ensued following the 
bleed.

Since the November 1999 hospitalization, the veteran has 
continued to receive VA treatment for gastroesophageal reflux 
disease.  In August 2002, while in Russia, the veteran 
experienced diffuse abdominal cramping followed by loose 
brown diarrhea that turned black.  She first sought treatment 
at a hospital in Russia and was then referred to a hospital 
in Helsinki, Finland.  Physicians observed no evidence of 
active gastrointestinal bleeding.  They offered to perform a 
gastroscopy, but the veteran declined.  They diagnosed 
suspicion of gastrointestinal bleeding that had stopped and 
recommended that the veteran seek medical care immediately 
upon returning home.  Approximately one week later, during 
the same month, the veteran underwent a gastric polyp biopsy 
at Keweenaw Memorial Medical Center, which revealed a 
hyperplastic polyp.  

Thereafter, in January 2004, the veteran underwent another 
esophagogastroduodenoscopy with therapeutic endoscopic 
injection at Keweenaw Memorial Medical Center.  Based on this 
procedure, a physician diagnosed anemia and gastric vascular 
malformation.  

Two medical professionals have addressed the effect of the 
VA-prescribed Fosamax on the veteran's health.  In a letter 
dated November 2003, a Chief of Gastroenterology at a VA 
Medical Center indicated that this medication has clearly 
been associated with the development of esophagitis and less 
commonly been associated with the development of gastric 
ulcers/gastritis and duodenitis.  He explained that, although 
this type of medication (biphosphonates) is not 
contraindicated in patients with a history of the 
aforementioned conditions, they absolutely should be used 
with extreme caution in such patients.  He further explained 
that aspirin, which the veteran was also on at the time of 
the hospitalization, can have an additive effect with 
biphosphonates in causing upper gastrointestinal tract 
injuries.  He noted that, although the official guidelines 
for managing such patients are unclear, most physicians would 
perform a gastroscopy (esophagogastroduodenoscopy) prior to 
commencement of biphosphonate therapy in a patient with a 
history of GERD/gastritis to determine whether there was 
active inflammation in the upper gastrointestinal tract.  
Such therapy would then be commenced if no inflammation was 
shown and the patient would be carefully monitored over the 
initial weeks of therapy for signs or symptoms of 
gastrointestinal tract adversity.  He noted that no 
controlled trials have examined whether proton pump 
inhibitors can prevent an upper gastrointestinal injury 
specifically caused by biphosphonates.  He indicated that the 
cessation of biphosphonate therapy together with proton pump 
inhibitors therapy should result in complete healing of the 
inflammatory process. 

In May 2004, a VA examiner who conducted a VA stomach, 
duodenum and peritoneal adhesions examination found that it 
was unlikely that the veteran had additional disability due 
to either a lack of proper care by VA or an event that was 
not reasonably foreseeable.  He explained that there was no 
preexisting gastrointestinal condition that resulted in an 
exacerbation and subsequent presentation with an upper 
gastrointestinal bleed secondary to taking Fosamax.  He 
indicated that it is well known that Fosamax is associated 
with esophagitis, or esophageal erosions/ulcers and that the 
presence of gastric or duodenal ulcers is rare and may be 
seen in a higher percentage of individuals who are 
concomitantly on aspirin therapy.  The examiner noted that 
this, however, is not a contraindication to being on Fosamax, 
especially in light of existing concerns with regard to 
osteoporosis.  The examiner commented that a repeat upper 
endoscopy showed completely healed gastric mucosa and that 
the veteran's ongoing anemia may be related to arteriovenous 
malformations scattered through the bowel.  He indicated that 
such malformations certainly are not associated with Fosamax 
therapy.

Based on the above opinions, which the Board accords equal 
evidentiary weight, the Board finds that there is an 
approximate balance of positive and negative evidence of 
record regarding whether the veteran has additional 
disability as a result of VA prescribing her Fosamax.  It is 
certainly clear that the medication, either alone or in 
conjunction with aspirin, caused the veteran additional 
disability in the form of an upper gastrointestinal bleed.  
This bleed necessitated hospitalization and now requires the 
daily use of medication.  In his written statement, the VA 
gastroenterologist intimates that the veteran continues to 
experience residuals of this disability by noting that the 
cessation of biphosphonate therapy together with proton pump 
inhibitors therapy should result in the complete healing of 
the inflammatory process.  To the contrary, the VA examiner, 
also a physician, does not consider the bleed to represent 
additional disability and, in his report, notes that since 
the bleed, the veteran had been shown to have completely 
healed gastric mucosa.  She has, however, reported that she 
must follow a special diet and continue indefinitely to take 
medication which her physician indicates is necessary to help 
prevent the stomach irritation which ensued following the 
gastrointestinal bleed.

The Board also finds that there is an approximate balance of 
positive and negative evidence of record regarding whether 
the proximate cause of the additional disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing treatment, or to an event that was not reasonably 
foreseeable.  Both VA physicians opine that it is not 
contraindicated for an individual with the veteran's history 
to be prescribed Fosamax.  However, one of these physicians 
also opines that a physician should take care in doing so.  
He indicates that such care should include performing an 
esophagogastroduodenoscopy, and then if no inflammation is 
shown, monitoring the patient closely.  Such action was not 
taken in this case despite a clear history of gastritis and 
gastroesophageal reflux disease noted in the medical records 
available to VA on the day Fosamax was prescribed.  In 1998, 
the veteran declined such a procedure, but given her history, 
she should have been offered another opportunity to undergo 
the same procedure and explained the reasons for which such a 
procedure was necessary.  

As previously indicated, when, after consideration of all of 
the lay and medical evidence of record, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter, the veteran is entitled to the 
benefit of the doubt in resolving such issue.  38 U.S.C.A. § 
5107 (West 2002).  In this case, the evidence is in relative 
equipoise with regard to the issues of whether the veteran 
has additional disability as a result of VA prescribing her 
Fosamax and whether the proximate cause of the additional 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on part of VA.  The Board thus gives the benefit of the doubt 
to the veteran and concludes that the criteria for 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for disability, the residuals of an upper 
gastrointestinal bleed, have been met.  


ORDER

Service connection for flat feet is granted.

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for disability, the residuals of an upper 
gastrointestinal bleed, is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


